UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2009 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary10.2% Autoliv 398,140 a 16,168,465 Gap 460,950 9,873,549 Home Depot 1,000,730 27,379,973 Hyatt Hotels, Cl. A 60,520 b 1,739,950 Limited Brands 669,660 11,109,659 Newell Rubbermaid 731,490 a 10,613,920 News, Cl. A 408,990 4,687,025 News, Cl. B 1,263,540 a 17,297,863 Omnicom Group 408,140 14,986,901 Target 395,990 18,437,294 Time Warner 334,583 10,278,390 Whirlpool 211,550 a 15,688,548 Consumer Staples10.4% Clorox 263,290 15,868,488 Coca-Cola Enterprises 870,330 17,101,985 CVS Caremark 567,260 17,590,733 Energizer Holdings 132,620 b 7,471,811 Kroger 497,860 11,321,336 Nestle, ADR 468,660 22,223,857 PepsiCo 633,837 39,437,338 Philip Morris International 406,039 19,526,416 Unilever, ADR 379,800 11,215,494 Energy11.0% Anadarko Petroleum 278,910 16,603,512 Chevron 400,340 31,242,534 ConocoPhillips 366,600 18,978,882 ENSCO International 288,690 a 12,702,360 Hess 356,060 20,637,238 Newfield Exploration 333,530 b 14,101,648 Occidental Petroleum 433,200 34,998,228 XTO Energy 497,825 21,127,693 Exchange Traded Funds1.1% Standard & Poor's Depository Receipts (Tr. Ser. 1) 147,680 a Financial14.4% Bank of America 2,394,530 37,953,300 BlackRock 46,627 a 10,588,059 Citigroup 3,249,300 13,354,623 Franklin Resources 134,680 14,549,480 Genworth Financial, Cl. A 989,780 b 10,659,931 Goldman Sachs Group 144,640 24,539,622 JPMorgan Chase & Co. 909,906 38,661,906 Lincoln National 511,410 11,716,403 MetLife 416,540 14,241,503 Morgan Stanley 662,170 20,911,329 State Street 297,600 12,290,880 Wells Fargo & Co. 502,520 14,090,661 Health Care15.5% Abbott Laboratories 311,910 16,995,976 Alexion Pharmaceuticals 241,600 a,b 10,956,560 AmerisourceBergen 749,100 18,495,279 Amgen 409,880 b 23,096,738 CIGNA 538,160 17,264,173 Covidien 219,880 10,294,782 Gilead Sciences 277,770 b 12,791,309 Hospira 213,490 a,b 10,023,355 King Pharmaceuticals 872,860 b 10,325,934 Merck & Co. 700,504 25,365,239 Pfizer 2,362,620 42,928,805 Roche Holding, ADR 188,310 7,705,645 Teva Pharmaceutical Industries, ADR 167,010 8,816,458 Universal Health Services, Cl. B 184,460 10,309,469 Vertex Pharmaceuticals 385,780 a,b 14,975,980 Industrial9.7% Cummins 237,190 10,649,831 Dover 234,650 9,592,492 FedEx 194,200 16,400,190 General Electric 755,146 12,097,439 Norfolk Southern 465,400 23,921,560 Parker Hannifin 304,810 16,447,548 Raytheon 413,780 a 21,322,083 Stanley Works 153,170 a 7,439,467 Textron 657,830 a 13,189,491 Tyco International 517,520 18,563,442 Information Technology19.5% Apple 192,620 b 38,506,664 BMC Software 145,510 b 5,635,602 Cisco Systems 1,425,204 b 33,349,774 EMC 1,037,600 b 17,462,808 Flextronics International 1,449,670 b 10,249,167 Google, Cl. A 62,790 b 36,606,570 Hewlett-Packard 614,280 30,136,577 International Business Machines 280,530 35,444,965 Microsoft 1,247,346 36,684,446 Motorola 1,668,680 13,366,127 NetApp 406,320 b 12,522,782 Sybase 313,670 a,b 12,622,081 Teradata 352,823 b 10,337,714 Vishay Intertechnology 1,180,580 b 8,559,205 Materials4.2% Dow Chemical 692,060 19,225,427 E.I. du Pont de Nemours & Co. 535,540 18,518,973 Owens-Illinois 228,730 b 7,152,387 Vale, ADR 716,440 a 20,540,335 Telecommunication Services1.6% AT & T 930,509 Utilities2.3% American Electric Power 297,400 9,573,306 Mirant 490,960 b 6,991,270 Sempra Energy 360,390 19,151,125 Total Common Stocks (cost $1,269,389,251) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,156,000) 3,156,000 c Investment of Cash Collateral for Securities Loaned5.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $87,638,221) 87,638,221 c Total Investments (cost $1,360,183,472) 105.8% Liabilities, Less Cash and Receivables (5.8%) Net Assets 100.0% ADR - American Depository Receipts a All of these securities are on loan. At November 30, 2009, the total market value of the fund's securities on loan is $85,575,127 and the total market value of the collateral held by the fund is $87,638,221. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2009 , the aggregate cost of investment securities for income tax purposes was $1,360,183,472. Net unrealized appreciation on investments was $278,489,937 of which $316,507,025 related to appreciated investment securities and $38,017,088 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,434,723,828 - - Equity Securities - Foreign+ 96,919,421 - - Mutual Funds/Exchange Traded 107,030,160 - - Funds + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2009 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary12.7% Carnival 34,080 a 1,091,582 Gap 29,140 624,179 Home Depot 60,650 1,659,384 Johnson Controls 70,520 1,907,566 Limited Brands 37,160 616,484 News, Cl. A 217,770 2,495,644 Omnicom Group 70,370 2,583,986 Staples 57,210 1,334,137 Time Warner 125,700 3,861,504 Consumer Staples7.0% Clorox 11,120 670,202 CVS Caremark 73,230 2,270,862 Kellogg 27,160 1,428,073 PepsiCo 52,650 3,275,883 Philip Morris International 25,980 1,249,378 Energy16.0% Chevron 82,066 6,404,430 ConocoPhillips 60,770 3,146,063 Devon Energy 9,810 660,704 Marathon Oil 49,840 1,625,781 Occidental Petroleum 72,040 5,820,112 XTO Energy 64,847 2,752,107 Financial23.6% Aflac 12,020 553,280 American Express 19,070 797,698 Ameriprise Financial 33,900 1,292,268 Bank of America 214,928 3,406,609 Capital One Financial 10,930 419,275 Fidelity National Financial, Cl. A 72,120 1,001,747 Franklin Resources 13,050 1,409,792 Goldman Sachs Group 12,670 2,149,592 JPMorgan Chase & Co. 172,709 7,338,405 Marsh & McLennan Cos. 27,410 618,096 MetLife 52,180 1,784,034 Morgan Stanley 65,720 2,075,438 People's United Financial 38,920 634,007 Prudential Financial 29,630 1,477,056 State Street 13,990 577,787 Travelers Cos. 29,211 1,530,364 Wells Fargo & Co. 108,080 3,030,563 Health Care10.2% AmerisourceBergen 74,040 1,828,047 Amgen 12,010 a 676,763 Johnson & Johnson 18,650 1,171,966 Merck & Co. 88,640 3,209,654 Pfizer 277,788 5,047,408 WellPoint 20,820 a 1,124,905 Industrial7.7% Dover 38,990 1,593,911 Eaton 22,710 1,451,169 Emerson Electric 15,250 631,503 General Electric 114,702 1,837,526 Honeywell International 19,930 766,707 Norfolk Southern 40,440 2,078,616 Raytheon 13,120 676,074 Waste Management 22,640 b 743,498 Information Technology10.9% Cisco Systems 126,110 a 2,950,974 Hewlett-Packard 68,380 3,354,723 Microsoft 139,060 4,089,755 Texas Instruments 32,960 833,558 Tyco Electronics 77,490 1,798,543 Western Union 45,060 831,357 Materials4.0% Air Products & Chemicals 7,130 591,291 Dow Chemical 58,590 1,627,630 E.I. du Pont de Nemours & Co. 10,970 379,343 Freeport-McMoRan Copper & Gold 17,250 a 1,428,300 Packaging Corp. of America 54,780 1,091,218 Telecommunication Services3.8% AT & T 77,665 2,092,295 CenturyTel 25,960 923,916 Windstream 191,352 1,898,212 Utilities4.0% Entergy 27,240 2,142,426 Exelon 20,370 981,427 NRG Energy 20,230 a 484,306 Questar 36,930 1,465,013 Total Common Stocks (cost $113,376,370) Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $692,784) 692,784 c Total Investments (cost $114,069,154) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Non-income producing security. b A portion of this security is on loan. At November 30, 2009, the total market value of the fund's security on loan is $669,148 and the total market value of the collateral held by the fund is $692,784. c Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $114,069,154. Net unrealized appreciation on investments was $14,020,330 of which $18,944,839 related to appreciated investment securities and $4,924,509 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN November 30, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Franklin Resources, January 2010 @ 125 (Premiums received $25,794) 13,000 a a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 127,376,106 - - Mutual Funds 692,784 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ (5,200) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS November 30, 2009 (Unaudited) BNY Mellon Mid Cap Stock Fund Common Stocks99.2% Shares Value ($) Consumer Discretionary14.8% American Eagle Outfitters Apollo Group, Cl. A 88,200 a,b Autoliv 311,600 a Big Lots 41,500 a,b Brinker International Children's Place Retail Stores 358,100 b Coach Darden Restaurants GameStop, Cl. A 480,400 a,b Guess? 268,700 a MDC Holdings Priceline.com 63,500 a,b Regal Entertainment Group, Cl. A Strayer Education 34,900 a Toll Brothers 373,800 a,b Tupperware Brands Urban Outfitters 574,000 a,b WABCO Holdings 291,600 b Warnaco Group 230,000 a,b WMS Industries 273,500 b Consumer Staples3.7% Coca-Cola Enterprises Dr. Pepper Snapple Group Energizer Holdings 78,300 b Hansen Natural 104,400 b Herbalife Hormel Foods 152,100 a Smithfield Foods 603,600 a,b SUPERVALU Energy7.4% Alpha Natural Resources 171,800 b 6,356,600 Complete Production Services 453,510 b 4,711,969 Forest Oil 452,900 b 8,297,128 Helmerich & Payne 315,100 a 11,832,005 Mariner Energy 610,200 a,b 7,633,602 Massey Energy 209,600 a 7,893,536 Newfield Exploration 328,300 b 13,880,524 PetroHawk Energy 416,300 b 9,300,142 Pioneer Natural Resources 147,700 a 6,107,395 Plains Exploration & Production 337,600 b 9,186,096 Pride International 254,600 a,b 8,052,998 Seahawk Drilling 0 b 3 Financial18.5% Affiliated Managers Group 98,000 a,b 6,390,580 Alexandria Real Estate Equities 183,200 a,c 10,326,984 AMB Property 498,500 a,c 11,739,675 AmeriCredit 475,200 b 8,767,440 Apollo Investment 435,900 a 4,193,358 Assured Guaranty 252,200 5,719,896 Cullen/Frost Bankers 197,200 a 9,469,544 Digital Realty Trust 134,800 a,c 6,559,368 Endurance Specialty Holdings 116,300 a 4,348,457 Fidelity National Financial, Cl. A 1,001,400 13,909,446 Fifth Third Bancorp 813,000 8,195,040 Forest City Enterprises, Cl. A 636,800 a,b 6,832,864 Genworth Financial, Cl. A 742,500 b 7,996,725 Hartford Financial Services Group 260,100 6,362,046 Host Hotels & Resorts 1,294,300 a 13,616,036 Invesco 296,500 6,597,125 Legg Mason 200,100 a 5,660,829 Liberty Property Trust 447,900 c 13,275,756 Old Republic International 876,860 a 9,329,790 Raymond James Financial 420,700 10,218,803 Rayonier 324,086 a,c 12,879,178 Realty Income 440,700 a,c 11,145,303 Reinsurance Group of America 244,300 11,359,950 SVB Financial Group 321,600 a,b 12,175,776 Waddell & Reed Financial, Cl. A 292,300 8,514,699 Washington Federal 513,200 9,776,460 Health Care12.5% Beckman Coulter 170,200 11,056,192 C.R. Bard 81,800 6,724,778 Cephalon 105,300 a,b 5,786,235 Cerner 100,700 a,b 7,581,703 DaVita 113,800 b 6,741,512 Endo Pharmaceuticals Holdings 434,800 b 9,578,644 Hill-Rom Holdings 374,000 8,295,320 Life Technologies 129,200 b 6,431,576 LifePoint Hospitals 336,000 b 9,754,080 Lincare Holdings 272,100 a,b 9,664,992 Mylan 406,700 a,b 7,267,729 Omnicare 456,700 10,586,306 Resmed 113,100 a,b 5,685,537 STERIS 272,200 8,794,782 Thoratec 307,900 b 9,172,341 United Therapeutics 197,000 a,b 8,981,230 Vertex Pharmaceuticals 421,800 a,b 16,374,276 WellCare Health Plans 291,700 b 9,623,183 Industrial14.7% AGCO 313,500 b 9,502,185 AMETEK 306,850 a 11,218,436 BE Aerospace 480,700 b 9,263,089 Cooper Industries, Cl. A 104,700 4,469,643 Cummins 105,000 4,714,500 DryShips 871,100 a,b 5,331,132 FTI Consulting 74,000 a,b 3,423,240 IDEX 291,700 a 8,643,071 JB Hunt Transport Services 321,900 10,255,734 Joy Global 267,300 14,311,242 Kansas City Southern 213,900 a,b 6,123,957 KBR 474,600 8,841,798 Manpower 250,700 12,349,482 Monster Worldwide 435,500 b 6,362,655 Oshkosh 254,300 a 10,103,339 Parker Hannifin 118,100 6,372,676 Roper Industries 295,300 a 15,367,412 Textron 389,600 a 7,811,480 Trinity Industries 427,800 a 8,072,586 URS 124,500 b 5,172,975 Wabtec 197,200 a 7,592,200 Waste Connections 312,600 b 10,143,870 Information Technology15.3% Amphenol, Cl. A 148,420 6,114,904 ANSYS 379,100 a,b 14,762,154 Avnet 465,200 b 12,676,700 Cognizant Technology Solutions, Cl. A 287,200 b 12,616,696 CommScope 345,600 b 8,684,928 Cree 195,000 a,b 9,326,850 Equinix 124,400 a,b 11,966,036 F5 Networks 298,800 b 14,052,564 FormFactor 322,700 b 5,469,765 Global Payments 319,400 a 16,372,444 Lender Processing Services 238,800 9,977,064 ON Semiconductor 1,098,100 a,b 8,521,256 Palm 666,600 a,b 7,272,606 Rovi 338,100 b 10,078,761 Silicon Laboratories 205,200 b 8,665,596 Synopsys 470,300 b 10,567,641 Tech Data 233,800 a,b 9,845,318 Trimble Navigation 421,300 a,b 9,407,629 Western Digital 188,400 b 6,940,656 Materials7.3% Albemarle 401,100 13,537,125 Cliffs Natural Resources 591,900 26,079,114 Cytec Industries 266,500 9,055,670 Louisiana-Pacific 1,178,500 b 7,353,840 Lubrizol 55,500 4,024,860 Owens-Illinois 204,100 b 6,382,207 Steel Dynamics 20,000 338,400 Terra Industries 419,900 16,199,742 United States Steel 220,400 9,843,064 Telecommunication Services.6% SBA Communications, Cl. A 253,044 a,b Utilities4.4% Energen 293,000 12,745,500 National Fuel Gas 254,100 11,899,503 Northeast Utilities 334,900 8,074,439 NV Energy 1,029,300 11,981,052 Wisconsin Energy 239,900 10,819,490 Total Common Stocks (cost $1,146,222,749) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,296,000) 7,296,000 d Investment of Cash Collateral for Securities Loaned15.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $194,930,995) 194,930,995 d Total Investments (cost $1,348,449,744) 115.2% Liabilities, Less Cash and Receivables (15.2%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2009, the total market value of the fund's securities on loan is $190,601,689 and the total market value of the collateral held by the fund is $194,930,995. b Non-income producing security. c Investment in Real Estate Investment Trust. d Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $1,348,449,744. Net unrealized appreciation on investments was $109,355,221 of which $154,358,380 related to appreciated investment securities and $45,003,159 related to depreciated investment securities. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,237,592,762 - - Equity Securities - Foreign+ 17,985,208 - - Mutual Funds 202,226,995 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Stock Fund November 30, 2009 (Unaudited) Common Stocks96.9% Shares Value ($) Consumer Discretionary13.0% AnnTaylor Stores 233,700 a Callaway Golf Carter's 255,100 a Children's Place Retail Stores 48,400 a Collective Brands 164,900 a Cracker Barrel Old Country Store Deckers Outdoor 34,150 a,b Group 1 Automotive 190,100 a hhgregg 157,500 a Hillenbrand Men's Wearhouse 99,000 b NutriSystem 224,700 b OfficeMax 141,600 a,b Pinnacle Entertainment 499,200 a,b Regal Entertainment Group, Cl. A Ruby Tuesday 50,000 a Ryland Group Tractor Supply 95,570 a,b Vail Resorts 112,600 a,b WABCO Holdings Wolverine World Wide Consumer Staples3.7% Bare Escentuals 293,200 a Cott 415,900 a Green Mountain Coffee Roasters 66,000 a,b Hain Celestial Group 204,000 a,b Spartan Stores Universal 96,900 b Energy7.1% Alpha Natural Resources 85,700 a 3,170,900 Bristow Group 194,200 a 6,664,944 ION Geophysical 878,600 a 4,779,584 Oil States International 87,800 a 3,149,386 Penn Virginia 181,700 3,292,404 Pioneer Drilling 442,900 a 2,683,974 St. Mary Land & Exploration 201,390 6,521,008 Tetra Tech 253,300 a 6,671,922 Tetra Technologies 498,000 a 5,159,280 Exchange Traded Funds.6% iShares Nasdaq Biotechnology Index Fund 47,340 b Financial20.5% BioMed Realty Trust 446,640 c 6,114,502 Boston Private Financial Holdings 384,300 1,802,367 Brandywine Realty Trust 352,200 3,458,604 Cash America International 103,700 3,334,992 Columbia Banking System 291,100 b 4,270,437 Community Bank System 148,940 b 2,764,326 Delphi Financial Group, Cl. A 244,800 5,351,328 DiamondRock Hospitality 510,900 a 4,107,636 East West Bancorp 284,800 b 4,155,232 Endurance Specialty Holdings 52,950 b 1,979,801 Entertainment Properties Trust 135,870 b,c 4,292,133 Extra Space Storage 212,770 b,c 2,338,342 First Financial Bancorp 184,700 2,454,663 First Midwest Bancorp 304,140 b 3,172,180 Forest City Enterprises, Cl. A 435,200 a,b 4,669,696 Greenhill & Co. 32,710 b 2,670,771 Hancock Holding 128,100 b 5,303,340 Kilroy Realty 212,300 b,c 6,396,599 LaSalle Hotel Properties 281,100 c 5,236,893 National Retail Properties 252,400 b,c 5,058,096 Och-Ziff Capital Management Group, Cl. A 268,900 3,146,130 Potlatch 124,700 b,c 3,671,168 ProAssurance 150,555 a 8,017,054 Prosperity Bancshares 152,680 b 6,081,244 Signature Bank 173,440 a 5,373,171 Stifel Financial 59,200 a 3,180,224 Tower Group 214,400 5,291,392 Umpqua Holdings 257,800 b 3,031,728 Wintrust Financial 167,600 b 4,352,572 Health Care11.9% Almost Family 93,700 a,b 3,385,381 American Medical Systems Holdings 138,800 a 2,438,716 AMERIGROUP 111,180 a 2,636,078 AMN Healthcare Services 332,200 a 2,654,278 BioMarin Pharmaceutical 134,800 a,b 2,225,548 Chemed 105,600 4,771,008 HEALTHSOUTH 201,900 a 3,541,326 Healthways 281,200 a 4,828,204 Insulet 390,000 a,b 4,781,400 King Pharmaceuticals 347,890 a,b 4,115,539 Medicines 200,700 a 1,573,488 MEDNAX 125,280 a 7,041,989 Meridian Bioscience 75,075 b 1,554,803 PAREXEL International 359,000 a 4,311,590 PharMerica 160,600 a 2,417,030 Regeneron Pharmaceuticals 128,600 a 2,359,810 Syneron Medical 436,800 a,b 4,368,000 Thoratec 71,600 a 2,132,964 WellCare Health Plans 153,800 a 5,073,862 West Pharmaceutical Services 104,840 b 4,041,582 Industrial16.6% AAR 203,400 a,b 3,795,444 ABM Industries 216,200 3,984,566 Acuity Brands 138,900 b 4,483,692 AGCO 88,100 a 2,670,311 Albany International, Cl. A 167,900 3,035,632 Baldor Electric 203,400 b 5,237,550 Belden 211,900 4,687,228 Brady, Cl. A 126,000 3,739,680 Cenveo 431,378 a 3,312,983 Continental Airlines, Cl. B 229,700 a,b 3,275,522 DryShips 541,200 a,b 3,312,144 EMCOR Group 230,600 a 5,488,280 Gardner Denver 130,800 4,895,844 Genesee & Wyoming, Cl. A 82,600 a,b 2,570,512 Healthcare Services Group 273,100 5,377,339 Heidrick & Struggles International 102,000 2,881,500 Kaydon 132,490 b 4,711,344 Middleby 52,800 a 2,368,080 Old Dominion Freight Line 114,500 a 3,031,960 Simpson Manufacturing 149,000 3,704,140 Stanley 89,600 a 2,390,528 Teledyne Technologies 157,830 a 5,290,462 Trinity Industries 226,100 b 4,266,507 Watsco 111,400 b 5,587,824 Watts Water Technologies, Cl. A 124,900 b 3,828,185 Information Technology15.6% Blue Coat Systems 203,600 a 5,381,148 Brightpoint 558,200 a 4,007,876 Brooks Automation 268,200 a 1,965,906 Commvault Systems 82,400 a 1,713,920 comScore 247,100 a 3,956,071 Comtech Telecommunications 116,390 a 3,345,049 Concur Technologies 66,280 a,b 2,456,337 CyberSource 257,500 a,b 4,421,275 Cypress Semiconductor 271,300 a 2,596,341 DealerTrack Holdings 105,300 a 1,796,418 FEI 202,400 a 4,942,608 GSI Commerce 216,200 a 4,829,908 Littelfuse 188,900 a 4,945,402 MercadoLibre 48,000 a,b 2,369,280 Microsemi 353,420 a,b 5,382,587 Netezza 390,400 a 3,958,656 Plexus 194,170 a,b 5,273,657 Riverbed Technology 125,400 a,b 2,553,144 Skyworks Solutions 292,790 a 3,604,245 Stratasys 116,300 a 1,727,055 Take-Two Interactive Software 505,300 a,b 5,684,625 Taleo, Cl. A 191,000 a 3,946,060 TiVo 411,900 a 4,077,810 TTM Technologies 244,900 a 2,539,613 Varian Semiconductor Equipment Associates 83,945 a 2,445,318 Wright Express 76,800 a 2,240,256 Materials3.3% Century Aluminum 296,700 a,b 2,892,825 Cytec Industries 116,200 3,948,476 Olympic Steel 123,700 b 3,430,201 Rock-Tenn, Cl. A 83,410 3,767,630 Texas Industries 153,400 5,329,116 Telecommunication Services.6% SBA Communications, Cl. A 114,030 a,b Utilities4.0% Cleco 318,200 b 8,120,464 New Jersey Resources 296,050 10,429,842 NorthWestern 203,000 5,235,370 Total Common Stocks (cost $563,770,167) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,050,000) 17,050,000 d Investment of Cash Collateral for Securities Loaned13.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $78,421,575) 78,421,575 d Total Investments (cost $659,241,742) 113.0% Liabilities, Less Cash and Receivables (13.0%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2009, the total market value of the fund's securities on loan is $76,746,382 and the total market value of the collateral held by the fund is $78,421,575. c Investment in Real Estate Investment Trust. d Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $659,241,742. Net unrealized appreciation on investments was $8,987,985 of which $42,261,484 related to appreciated investment securities and $33,273,499 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 558,996,799 - - Equity Securities - Foreign+ 10,049,424 - - Mutual Funds/Exchange Traded 99,183,504 - - Funds + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities November 30, 2009 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary12.3% Costco Wholesale Johnson Controls Lowe's Cos. Walt Disney Consumer Staples9.6% Avon Products Kraft Foods, Cl. A Philip Morris International Energy15.6% Chevron Occidental Petroleum Plains Exploration & Production 14,450 a Questar Southwestern Energy 10,420 a Financial13.8% ACE 6,440 a Invesco JPMorgan Chase & Co. U.S. Bancorp Health Care9.7% Abbott Laboratories Covidien Gilead Sciences 7,745 a Teva Pharmaceutical Industries, ADR Industrial10.5% Caterpillar 8,970 523,758 Honeywell International 14,420 554,737 Ingersoll-Rand 14,420 510,036 Information Technology22.0% Apple 4,195 a 838,622 Google, Cl. A 1,355 a 789,965 Marvell Technology Group 39,440 a 608,165 MasterCard, Cl. A 2,840 684,042 Research In Motion 7,060 a 408,703 Materials6.0% Air Products & Chemicals 5,015 415,894 Cliffs Natural Resources 10,990 484,219 Total Common Stocks (cost $14,706,598) Other Investment6.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $997,000) 997,000 b Total Investments (cost $15,703,598) 106.1% Liabilities, Less Cash and Receivables (6.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $15,703,598. Net unrealized appreciation on investments was $329,612 of which $447,209 related to appreciated investment securities and $117,597 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 14,288,067 - - Equity Securities - Foreign+ 748,143 - - Mutual Funds 997,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Fund November 30, 2009 (Unaudited) Common Stocks94.5% Shares Value ($) Consumer Discretionary19.2% 7 Days Group Holdings, ADR American Eagle Outfitters AnnTaylor Stores 12,717 a ArvinMeritor 23,747 a Bally Technologies 3,872 a Callaway Golf Carter's 8,953 a Cenveo 32,200 a Chico's FAS 12,167 a Children's Place Retail Stores 5,962 a Dollar Financial 8,331 a GameStop, Cl. A 7,915 a Guess? Morgans Hotel Group 27,127 a Navistar International 2,182 a Phillips-Van Heusen Priceline.com 611 a Regal Entertainment Group, Cl. A Strayer Education TiVo 19,693 a Urban Outfitters 6,471 a Vail Resorts 4,762 a Varian Semiconductor Equipment Associates 7,298 a Vitamin Shoppe Warnaco Group 2,323 a Consumer Staples2.2% Diamond Foods Green Mountain Coffee Roasters 2,395 a Watsco 2,420 121,387 Energy6.5% Atmos Energy 6,413 175,652 Cabot Oil & Gas 6,626 253,776 Complete Production Services 13,117 a 136,286 FMC Technologies 3,429 a 186,778 Forest Oil 5,668 a 103,838 New Jersey Resources 4,849 170,830 PetroHawk Energy 6,247 a 139,558 Pioneer Natural Resources 4,459 184,380 Rex Energy 17,136 a 155,081 Exchange Traded Funds1.0% Claymore/NYSE Arca Airline 3,851 a 97,700 SPDR S&P Biotech 2,851 143,035 Financial21.3% Arch Capital Group 3,499 a 244,370 Assured Guaranty 7,548 171,189 Axis Capital Holdings 6,048 169,284 Brandywine Realty Trust 22,733 223,238 Chimera Investment 35,175 141,755 Cullen/Frost Bankers 3,856 185,165 Douglas Emmett 13,597 186,551 Everest Re Group 1,781 151,580 Fidelity National Financial, Cl. A 10,794 149,929 First Midwest Bancorp 12,162 126,850 First Niagara Financial Group 9,056 119,449 FirstMerit 7,712 161,566 Forest City Enterprises, Cl. A 14,578 a 156,422 Forestar Group 10,039 a 186,223 GSI Commerce 10,026 a 223,981 Hancock Holding 3,531 146,183 Hartford Financial Services Group 5,338 130,567 Heidrick & Struggles International 5,215 147,324 Host Hotels & Resorts 6,002 63,141 Janus Capital Group 8,363 109,472 KKR Financial Holdings 40,247 222,968 Lender Processing Services 3,497 146,105 Monster Worldwide 10,129 a 147,985 OpenTable 10,013 265,044 PartnerRe 2,527 194,680 People's United Financial 11,592 188,834 ProAssurance 2,762 a 147,076 SCBT Financial 5,100 132,600 SLM 12,172 a 133,527 Territorial Bancorp 11,359 192,876 Health Care10.7% Affymax 7,288 a 148,529 Alexion Pharmaceuticals 4,627 a 209,834 Chelsea Therapeutics International 30,341 a 67,054 DaVita 3,496 a 207,103 Dendreon 5,181 a 141,649 Genoptix 3,496 a 126,730 Healthcare Services Group 7,054 138,893 Human Genome Sciences 7,663 a 213,185 Icon, ADR 7,922 a 179,829 Illumina 2,105 a 60,877 Inspire Pharmaceuticals 39,568 a 230,286 Lincare Holdings 3,849 a 136,716 Thoratec 6,557 a 195,333 United Therapeutics 5,184 a 236,339 WellCare Health Plans 5,975 a 197,115 Industrials9.6% AGCO 5,759 a 174,555 AMETEK 4,629 169,236 BE Aerospace 6,736 a 129,803 Continental Airlines, Cl. B 10,179 a 145,153 Excel Maritime Carriers 18,284 a 126,342 Goodrich 2,104 124,851 JB Hunt Transport Services 6,146 195,812 KBR 6,074 113,159 Manpower 3,064 150,933 Middleby 2,749 a 123,293 Rockwell Automation 2,421 105,289 Roper Industries 3,851 200,406 Ryland Group 7,304 133,736 Trinity Industries 8,024 151,413 UAL 11,609 a 90,086 URS 2,754 a 114,429 Information Technology12.1% ArcSight 7,934 a 180,498 Avnet 4,168 a 113,578 CommScope 4,516 a 113,487 Equinix 1,419 a 136,494 F5 Networks 4,182 a 196,679 FormFactor 7,520 a 127,464 NCI, Cl. A 4,072 a 102,452 Netezza 13,264 a 134,497 ON Semiconductor 22,108 a 171,558 Pericom Semiconductor 14,885 a 153,464 Rackspace Hosting 5,827 a 107,858 Riverbed Technology 5,626 a 114,545 Rovi 6,732 a 200,681 Sybase 4,511 a 181,523 Synchronoss Technologies 12,732 a 171,627 Take-Two Interactive Software 22,778 a 256,252 Tech Data 3,495 a 147,174 Vocus 5,285 a 86,357 WMS Industries 3,497 a 135,963 Materials7.7% Alpha Natural Resources 5,639 a 208,643 Century Aluminum 9,560 a 93,210 Cliffs Natural Resources 6,560 289,034 Cytec Industries 4,491 152,604 Ferro 28,189 182,383 Louisiana-Pacific 21,228 a 132,463 Owens-Illinois 5,817 a 181,898 Terra Industries 4,300 165,894 Thompson Creek Metals 8,626 a 103,339 Valmont Industries 1,655 126,839 WABCO Holdings 6,922 163,567 Telecommunication Services1.3% SBA Communications, Cl. A 6,147 a 196,950 Tellabs 17,126 a 96,077 Utilities2.9% DPL 8,807 236,556 Pepco Holdings 14,951 243,701 Wisconsin Energy 4,627 208,678 Total Common Stocks (cost $22,089,197) Other Investment7.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,849,000) 1,849,000 b Total Investments (cost $23,938,197) 102.4% Liabilities, Less Cash and Receivables (2.4%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $23,938,197. Net unrealized depreciation on investments was $42,469 of which $458,665 related to appreciated investment securities and $501,134 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 -Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 21,317,704 - - Equity Securities - Foreign+ 729,024 - - Mutual Funds 1,849,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund November 30, 2009 (Unaudited) Common Stocks133.1% Shares Value ($) Consumer Discretionary19.0% Abercrombie & Fitch, Cl. A 10,780 a Autoliv 43,550 a Gap 24,780 a Home Depot 65,810 a Hyatt Hotels, Cl. A Kohl's 9,310 a,b Liberty Media-Starz, Ser. A 9,040 b Limited Brands 64,180 a Newell Rubbermaid 72,170 a News, Cl. A 142,850 a Nordstrom Omnicom Group 39,460 a Staples 31,370 a Target 41,620 a Time Warner 56,180 a Whirlpool 15,320 a Consumer Staples14.8% Clorox 23,660 a Coca-Cola Enterprises 81,570 a CVS Caremark 50,040 a Energizer Holdings 7,240 b Kroger Nestle, ADR 25,570 a PepsiCo 49,510 a Philip Morris International 42,014 a Unilever, ADR Energy10.4% Anadarko Petroleum 9,840 a Chevron 25,810 a 2,014,212 ConocoPhillips 23,290 a 1,205,723 ENSCO International 15,810 a 695,640 Hess 10,980 a 636,401 Newfield Exploration 18,310 a,b 774,147 Occidental Petroleum 19,960 a 1,612,568 XTO Energy 37,827 a 1,605,378 Exchange Traded Funds1.3% Standard & Poor's Depository Receipts (Tr. Ser. 1) 10,660 Financial14.5% Bank of America 128,630 a 2,038,785 BlackRock 2,605 591,543 Citigroup 184,740 a 759,281 Franklin Resources 7,400 a 799,422 Genworth Financial, Cl. A 54,420 a,b 586,103 Goldman Sachs Group 7,950 1,348,797 JPMorgan Chase & Co. 50,030 a 2,125,775 Lincoln National 28,120 a 644,229 MetLife 22,800 a 779,532 Morgan Stanley 37,000 a 1,168,460 State Street 16,360 a 675,668 SunTrust Banks 20,040 a 473,545 Wells Fargo & Co. 27,630 a 774,745 Health Care22.8% Abbott Laboratories 17,040 a 928,510 Alcon 1,530 a 226,256 Alexion Pharmaceuticals 18,650 a,b 845,778 AmerisourceBergen 54,520 a 1,346,099 Amgen 22,100 a,b 1,245,335 Celgene 4,110 b 227,900 CIGNA 34,080 a 1,093,286 Covidien 37,470 a 1,754,345 Gilead Sciences 18,040 a,b 830,742 Henry Schein 3,190 b 158,415 Hospira 24,710 a,b 1,160,135 Inverness Medical Innovations 4,050 b 170,302 King Pharmaceuticals 87,810 a,b 1,038,792 Medco Health Solutions 8,210 a,b 518,544 MEDNAX 3,910 b 219,781 Merck & Co. 45,474 1,646,631 Mettler-Toledo International 2,220 b 220,846 Pfizer 128,050 a 2,326,669 Roche Holding, ADR 14,050 a 574,926 Teva Pharmaceutical Industries, ADR 7,400 a 390,646 Thermo Fisher Scientific 4,860 b 229,538 Universal Health Services, Cl. B 16,710 933,922 Vertex Pharmaceuticals 31,340 a,b 1,216,619 Zimmer Holdings 12,630 a,b 747,317 Industrial12.2% Cummins 19,500 a 875,550 Delta Air Lines 73,020 a,b 598,034 Dover 23,020 a 941,058 FedEx 17,060 a 1,440,717 General Electric 40,300 a 645,606 JetBlue Airways 163,870 a,b 902,924 Norfolk Southern 32,360 a 1,663,304 Parker Hannifin 16,730 a 902,751 Raytheon 22,840 a 1,176,945 Stanley Works 16,750 a 813,548 Textron 36,580 a 733,429 Information Technology29.8% Amphenol, Cl. A 12,370 a 509,644 Apple 10,500 a,b 2,099,055 BMC Software 7,960 a,b 308,291 Cisco Systems 114,140 a,b 2,670,876 EMC 55,830 a,b 939,619 Equinix 6,420 b 617,540 Flextronics International 164,180 a,b 1,160,753 Google, Cl. A 3,420 b 1,993,860 Hewlett-Packard 38,430 a 1,885,376 Informatica 19,190 b 430,815 International Business Machines 15,330 a 1,936,946 Juniper Networks 14,360 b 375,227 Microsoft 70,810 a 2,082,522 Motorola 213,130 a 1,707,171 NetApp 39,430 a,b 1,215,233 Quest Software 16,390 b 275,844 Research In Motion 5,170 b 299,291 Sybase 40,320 a,b 1,622,477 Teradata 44,786 a,b 1,312,230 Tyco Electronics 17,400 a 403,854 Tyco International 37,110 a 1,331,136 Vishay Intertechnology 136,570 a,b 990,133 Materials3.6% Dow Chemical 37,310 a 1,036,472 E.I. du Pont de Nemours & Co. 40,770 a 1,409,827 International Paper 11,980 a 304,891 Owens-Illinois 12,630 a,b 394,940 Telecommunication Services1.6% AT & T 52,900 a Utilities3.1% American Electric Power 16,460 a 529,847 Mirant 27,180 a,b 387,043 PG & E 16,440 a 696,070 Sempra Energy 20,740 a 1,102,124 Total Common Stocks (cost $103,923,159) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $273,000) 273,000 c Total Investments (cost $104,196,159) 133.4% Liabilities, Less Cash and Receivables (33.4%) Net Assets 100.0% ADR - American Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2009 , the aggregate cost of investment securities for income tax purposes was $104,196,159. Net unrealized appreciation on investments was $12,042,459 of which $18,318,578 related to appreciated investment securities and $6,276,119 related to depreciated investment securities. STATEMENT OF SECURITIES SOLD SHORT November 30, 2009 (Unaudited) Common Stocks33.7% Shares Value ($) Consumer Discretionary9.2% Aeropostale 25,230 a 794,745 BorgWarner 23,750 717,488 Comcast, Cl. A 26,200 384,354 Family Dollar Stores 29,410 897,299 Garmin 10,900 325,692 J.C. Penney 22,590 649,237 McDonald's 7,100 449,075 Royal Caribbean Cruises 16,990 a 417,444 Starwood Hotels & Resorts Worldwide 12,520 400,890 Tim Hortons 14,580 430,985 TJX Cos. 13,490 517,746 Urban Outfitters 13,750 a 435,050 Walt Disney 32,540 983,359 Wynn Resorts 10,410 671,861 Consumer Staples5.0% Brown-Forman, Cl. B 19,152 980,008 Church & Dwight 6,970 411,509 Constellation Brands, Cl. A 29,530 a 505,258 Flowers Foods 46,930 1,074,228 Hain Celestial Group 33,720 a 584,705 McCormick & Co. 10,320 368,218 TreeHouse Foods 13,130 a 457,843 Energy.4% Nabors Industries 17,500 a Financial.4% Affiliated Managers Group 6,010 a Health Care6.8% Allergan 4,450 258,679 AstraZeneca, ADR 19,490 873,737 Becton, Dickinson & Co. 9,180 686,664 CareFusion 16,420 a 424,129 Coventry Health Care 8,290 a 186,940 C.R. Bard 9,700 797,437 Gen-Probe 10,520 a 438,579 Haemonetics 11,900 a 635,222 Hologic 29,190 a 422,379 Patterson Cos. 10,650 a 273,811 Stryker 13,240 667,296 Techne 2,160 146,621 VCA Antech 7,660 a 173,652 Industrials3.1% Deere & Co. 12,820 685,998 First Solar 8,248 a 982,419 ITT 7,850 406,002 Southwest Airlines 69,330 637,836 Information Technology7.7% Alcatel-Lucent, ADR 250,726 a 837,425 Adobe Systems 12,440 a 436,395 Ciena 24,600 a 298,890 Corning 23,710 395,483 Intuit 11,330 a 330,949 Linear Technology 14,020 378,119 Marvell Technology Group 14,190 a 218,810 McAfee 10,100 a 385,315 Nokia, ADR 18,770 248,890 Palm 79,520 a 867,563 SAP, ADR 12,380 592,631 Skyworks Solutions 22,800 a 280,668 Western Digital 18,570 a 684,119 Telefonaktiebolaget LM Ericsson, ADR 79,990 779,103 Materials1.1% Sigma-Aldrich 3,990 212,827 Weyerhaeuser 18,860 734,408 Total Securities Sold Short (proceeds $28,633,600) 33.7% ADR-American Depository Receipts a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds/Exchange Traded - - Funds Liabilities ($) Investments in Securities Sold, Not - - Yet Purchased + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
